DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/16/2020, 2/19/2021, and 6/9/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/21/2019. 
Status of Application
Claims 1-20 are pending. Claims 1, 10, and 19 are the independent claims. Claims 1-17, 19, and 20 have been amended. This Non-FINAL Office action is in response to the “Amendments and Remarks” received on 7/18/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 7/18/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the objection has been withdrawn. 
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
However, the rejections for Claims 8-9 and 17-18 remain.
Applicant remarks, in response to the rejection to Claims 8 and 17 “The feature "cutting the passable region with the obstacle" means that cells with the obstacle in the passable region are segmented (see paragraph [0081] of the publication text). As discussed above, the passable region may have an obstacle, and hence the passable area can be considered as just any path. Based on the contents of specification (see paragraph [0081] of the publication text), it could be derived that feature values of cells may indicate whether obstacles are present in the cells, so that the cells with obstacles in the passable area may be segmented according to the feature values” and this is still unclear as to how this is being carried out, thus the claims are indefinite. Are we saying there that any path is a passable area? So does the prior art just need a path to move? Or is applicant stating that the cells are being cut, based on objects, and speeds of vehicles or speed limits and thus makes no sense. As currently presented, the Claim rejection from earlier stands and the claimed subject matter is indefinite.
Applicant remarks, in response to Claim 9 and 18 “Moreover, claims 9 and 18 have explicitly recited that the neural network comprises at least two sub-neural networks associated with lane change functions. That is to say, the neural network consists of at least two sub-neural networks associated with the lane changing functions. Claims 9 and 18 also have recited the at least two pieces of second feature information and the label information of each first feature information are input into the at least two sub neural networks for operation, to obtain at least two lane change probabilities. That is, the at least two pieces of second feature information and the label information of each first feature information are taken as the input (i.e., the beginning) of the neural network, and the at least two lane change probabilities are taken as the output (i.e., the end) of the neural network; and the at least two sub-neural networks have been defined to obtain at least two lane change probabilities by operation” and this is also unclear and thus indefinite. What is the border between neural and sub nurral? Further, if the value is used in one, is it not used in both? Further, if there is a distinct process or formula or network being used, then the Office requires applicant to state the metes and bounds. As currently presented, the Claim rejection from earlier stands and the claimed subject matter is indefinite.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the NON-FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                       Non-FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “at least two pieces of first information”, then states “from the at least two pieces of first information, at least two pieces of first feature information”, and finally states “wherein the at least two pieces of feature information comprise, at least an acceleration of the automatic vehicle, a peed of the automatic vehicle, and a speed limit of the automatic vehicle” and this is a bit confusing, thus indefinite. First, does the first two pieces of first information need to be different, like from a different category, of speed limit, or can say a speed of the vehicle over two time periods be the two pieces? Further, since there are two pieces of information, then two features, and the features are at least acceleration, speed, or speed limit, would any system that measures one of these over time read on this? As currently presented, the metes and bound of the claims are unclear, and thus indefinite. The Office will interpret any measurement of any of the three variables over time as reading on this.  For example, a camera system that observes signs, would read on this, or a system that measures vehicle speed or acceleration over time. Appropriate action is required.
Claim 1 states “obtain a sample set” and it is unclear of what to sample? Is this more first information, feature information, labels? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims, thus it is indefinite. The Office is going to interpret any data gathering as reading on this. Appropriate action is required.
Claims 10 and 19 are rejected under the same rational as Claim 1
Claim 2 states “and dividing the region to be processed into at least two passable regions according to preset cells” and later states “wherein the passable region has a plurality of cells, and different cells represent different feature values” and this limitation is unclear and thus indefinite. It appears that there are regions, broken into subregions, or cells, however these cells, are preset, which means set before, however these are based on the current lane and vehicle data. Thus how is this preset? Further, since speed limit is a feature value, how is the speed limit, for a region, that is passable, based on a vehicles data preset? Further, if this is preset, would measuring speed limits, be a moot point, since its preset? As currently presented, Claim 2 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is going to interpret this as any type of vehicle/obstacle avoidance based on the vehicle. Appropriate action is required
Claims 11 and 20 are rejected under the same rational as Claim 2.
Claim 8 states “obtaining at least two pieces of second feature information by cutting the passable region with the obstacle from the at least two passable regions; according to feature values of the cells, wherein pieces of second feature information comprise the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle; and establishing the relation mode by using the at least two pieces of second feature information” and this limitation is unclear as to what is being carried out, thus indefinite. First, obtaining at least two pieces of second feature information according to the at least two pieces of first information” and this limitation is unclear as to what are the metes and bounds, thus indefinite. First what is cutting a passable region with an obstacle and how is this carried out? The specification does not state what is being carried out or how this is being done, thus it is indefinite. Would any region that is avoided count as passable and non-passable? The Office is going to interpret any obstacle avoidance as reading on this claim, as currently presented. The claim further states “feature values of the cells” and this limitation is unclear as to what is being carried out, and what is required, plus has antecedent issues. What cells are being referenced? What feature values? As currently presented, it is unclear what is required, thus indefinite. Further, the claim states a list of relations between two variables, however what is the feature information is unclear? Is this location data? Is this merely the possibility of the obstacle? As currently presented, it is unclear what is required, what is not required, and frankly what the metes and bounds of the claims are, thus the claims are indefinite.  Finally, “establishing a relation model” is unclear what is being done. When the Office looks into the specification, there relation model appears to be a black box, thus indefinite. What is and what is not a relation model? Is a mere mathematical formula a relation model, is there is specific model that this requires? As currently presented, any type of relationship based on an obstacle with read on this claim. Appropriate action is required.
Claim 17 is rejected under the same rational as Claim 8.
Claim 9 states “comprises at least two sub-neural networks associated with lane change functions” and this limitation is unclear as to the metes and bounds of the claims. Where is the beginning and end of a neural network and how is a sub-neural network defined? What would be considered a sub-neural network and what would not? As currently presented, Claim 9 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any use of a neural network as reading on the claim. Appropriate action is required.
Claim 18 is rejected under the same rational as Claim 9.
Claims 3, 5-7, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 and 10-17, and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Xu et al. (United States Patent Publication 2020/0139989).
With respect to Claim 1: Xu discloses “An information processing method for lane change, implemented by a processor for implementing functions, comprising” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“acquiring, by a vehicle-mounted device, at least two pieces of first information from an automatic vehicle traveling in a lane” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“wherein pieces of first information comprise driving behaviors” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1]; 
“obtaining at least two pieces of first feature information according to the at least two pieces of first information” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1]; 
“wherein the at least two pieces of first information are associated with driving behaviors of a driver of the automatic vehicle” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“obtaining, from the at least two pieces of first information, at least two pieces of first feature information of the automatic vehicle” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“wherein the at least two pieces of first feature information comprise at least an acceleration of the automatic vehicle, a speed of the automatic vehicle, and a speed limit of the automatic vehicle” [Xu, ¶ 0013, 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“correlating each of the at least two pieces of first feature information to a respective and corresponding label information” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“wherein the label information comprises a lane change leftward, a lane change rightward, or a straight travel” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
 “obtaining a sample set according to the at least two pieces of first feature information and the respective and corresponding label information” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“establishing a relation model based on the sample set” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1]; 
“wherein the relation model is adopted for multi-dimensional modeling” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“the relation model representing at least one of a relation between a travelling route of the automatic vehicle and an environment around the automatic vehicle, a relation between a position of the automatic vehicle and the environment around the automatic vehicle, a relation between the travelling route of the automatic vehicle and an obstacle, and a relation between the position of the automatic vehicle and the obstacle” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1]; 
“selecting, based on the relation model, a lane into which the automatic vehicle is to be changed” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“controlling the automatic vehicle to the selected lane” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 2: Xu discloses “The information processing method according to claim 1, wherein the establishing a relation model according to the sample set comprises: obtaining a region to be processed based on a current travelling lane of the automatic vehicle and a lane adjacent to the current travelling lane” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1]; 
“and dividing the region to be processed into at least two passable regions according to preset cells” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1];
“wherein the passable region has a plurality of cells, and different cells represent different feature values” [Xu, ¶ 0003, 0017-0019, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 3: Xu discloses “The information processing method according to claim 2, wherein in a coordinate system taking a travelling route of the automatic vehicle as a horizontal axis, the passable region is divided by: taking a center of the automatic vehicle as an origin, obtaining a region within a distance corresponding to a preset distance parameter from the origin forwards along a horizontal axis, according to the preset distance parameter; and obtaining a region within a distance corresponding to a preset distance parameter from the origin backwards along the horizontal axis, according to a preset distance parameter” [Xu, ¶ 0028-0031 and 0082-0101].
With respect to Claim 4: Xu discloses “The information processing method according to claim 3, wherein in the coordinate system taking the travelling route of the automatic vehicle as the horizontal axis, the passable region  comprises a first lane” [Xu, ¶ 0028-0031 and 0082-0101];
“in the longitudinal direction perpendicular to the horizontal axis” [Xu, ¶ 0028-0031 and 0082-0101].
With respect to Claim 5: Xu discloses “The information processing method according to claim 2, further comprising: acquiring images of a travelling condition of the automatic vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and obtaining at least one of the relation between the travelling route of the automatic vehicle and the environment around the automatic vehicle, the relation between the position of the automatic vehicle and the environment around the automatic vehicle, the relation between the travelling route of the automatic vehicle and the obstacle, and the relation between the position of the automatic vehicle and the obstacle, according to the acquired images” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 6: Xu discloses “The information processing method according to claim 3, further comprising: acquiring images of a travelling condition of the automatic vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and obtaining at least one of the relation between the travelling route of the vehicle and the environment around the automatic vehicle, the relation between the position of the automatic vehicle and the environment around the automatic vehicle, the relation between the travelling route of the automatic vehicle and the obstacle, and the relation between the position of the automatic vehicle and the obstacle, according to the acquired images” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 7: Xu discloses “The information processing method according to claim 4, further comprising: acquiring images of a travelling condition of the automatic vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and obtaining at least one of the relation between the travelling route of the automatic vehicle and the environment around the automatic vehicle, the relation between the position of the automatic vehicle and the environment around the automatic vehicle, the relation between the travelling route of the automatic vehicle and the obstacle, and the relation between the position of the automatic vehicle and the obstacle, according to the acquired images” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 8: Xu discloses “The information processing method according to claim 5, further comprising: obtaining at least two pieces of second feature information by cutting the passable region with the obstacle from the at least two passable regions” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“according to feature values of the cells, wherein pieces of second feature information comprise the relation between the travelling route of the automatic vehicle and the environment around the automatic vehicle, the relation between the position of the automatic vehicle and the environment around the automatic vehicle, the relation between the travelling route of the automatic vehicle and the obstacle, and the relation between the position of the automatic vehicle and the obstacle” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
 and establishing the relation mode by using the at least two pieces of second feature information” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claims 10-17: all limitations have been examined with respect to the method in claims 1-8. The apparatus taught/disclosed in claims 10-17 can clearly perform the method of claims 1-8. Therefore claims 10-17 are rejected under the same rationale.
With respect to Claims 19-20: all limitations have been examined with respect to the method in claims 1-8. The medium taught/disclosed in claims 19-20 can clearly perform the method of claims 1-8. Therefore claims 19-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 18 are rejected under 35 USC 103 as being unpatentable over Xu et al. (United States Patent Publication 2020/0139989) in view Kum et al. (United States Patent Publication 2020/0172093).
With respect to Claim 9: While Xu discloses “The information processing method according to claim 8, wherein the selecting the lane into which the automatic vehicle is to be changed, according to the relation model comprises: obtaining a neural network according to the relation model” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and 0169]; 
“wherein the neural network comprises at least two sub-neural networks associated with lane change functions” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and 0169]; 
Xu does not specifically state using probabilities.
Kum, which is also a vehicle control system, teaches “inputting the at least two pieces of second feature information and the label information of each first feature information into the at least two sub-neural networks for operation, to obtain at least two lane change probabilities” [Kum, Abstract and ¶ 0040 and Figure 4];
“obtaining a lane change probability of a target vehicle according to the at least two lane change probabilities; and selecting the lane according to the lane change probability of the target vehicle” [Kum, Abstract and ¶ 0040 and Figure 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kum into the invention of Xu to not only include using neural networks for vehicle control and lane changes as Xu discloses but to also use probabilities with lane change data for vehicle control as taught by Kum with a motivation of creating a more robust system that can learn and control vehicles based on data. Additionally, the claimed invention is merely a combination of old, well known elements such as neural network use in vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 18: all limitations have been examined with respect to the method in claim 9. The apparatus taught/disclosed in claim 18 can clearly perform the method of claim 9. Therefore claim 18 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669